            Case 1:20-cr-00681-JPC Document 105 Filed 02/23/21 Page 1 of 2




                       Law Offices of Julie Rendelman, LLC
                                          535 FIFTH AVENUE, 25th FLOOR
                                           NEW YORK, NEW YORK 10017
Office: 212-951-1232
Cell: (646) 425-5562                                        Email: Julie@RendelmanLaw.com

______________________________________________________________________________________________________________________________

                                                                             February 20, 2021



                                                                In light of Mr. Larry Krantz's notice of appearance, filed
                                                                today, it is hereby ORDERED that Ms. Julie Rendelman is
TO:      The Honorable John P. Cronan                           relieved as counsel. As soon as practicable, Ms. Rendelman
         United States District Judge                           should provide any relevant files pertaining to her defense of
         Southern District of New York                          Ms. Ijaz to Mr. Krantz.
         500 Pearl Street
         New York, New York 10007-1312                          SO ORDERED.

                                                                Date:     February 22, 2021
                                                                          New York, New York           ______________________
RE:      United States v. Maliha Ijaz,
                                                                                                       JOHN P. CRONAN
         Ind. # 20 CR 681                                                                              United States District Judge

Dear Judge Cronan,


I write this letter motion to request that the Law Offices of Julie Rendelman, LLC, be removed
as counsel of record for Maliha Ijaz in the above-captioned action, as the defendant has indicated
she has hired new counsel.

Through my firm, I was retained in the above matter on or about December 16, 2020. I have
since been advised that Ms. Ijaz has retained new counsel, Mr. Larry Krantz.

Defense contends that this motion to withdraw is timely and will not prejudice Ms. Ijaz as this
case is still in its early stages. Ms. Ijaz was arraigned on or about December 16, 2020, and the
case is at the pre-trial phase. The defense has not received discovery and the case has not yet
been set for trial. Thus, if new counsel were to be assigned, there is no transfer of voluminous
material required, and the transition of representation would not cause undue delay for Ms. Ijaz,
the Government, or the Court.

Accordingly, I write to apprise the Court of these developments and to request that the Court
grant this motion to withdraw from this case.
         Case 1:20-cr-00681-JPC Document 105
                                         102 Filed 02/23/21
                                                   02/20/21 Page 2 of 2




Thank you for your time.


                                                 /s/ Julie Rendelman
                                                Julie Rendelman, ESQ
                                                Attorney for Defendant Ijaz


cc: Nicholas W. Chiuchiolo, Assistant U.S. Attorney (email)
    Daniel G. Nessim, Assistant U.S. Attorney (email)
